  Case 15-08302         Doc 45     Filed 02/05/19 Entered 02/05/19 11:37:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-08302
         JOHN EDWARD PENDER, SR.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/09/2015.

         2) The plan was confirmed on 05/13/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/18/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $875.00.

         10) Amount of unsecured claims discharged without payment: $41,340.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-08302        Doc 45      Filed 02/05/19 Entered 02/05/19 11:37:55                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $5,400.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,812.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $231.30
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,043.30

Attorney fees paid and disclosed by debtor:                $188.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AT & T WIRELESS                Unsecured         500.00           NA              NA            0.00       0.00
Capital One - Credit One Bank  Unsecured         764.00           NA              NA            0.00       0.00
Cavalry Portfolio Services     Unsecured         506.00           NA              NA            0.00       0.00
CBCS                           Unsecured         679.00           NA              NA            0.00       0.00
CHARTER ONE                    Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      3,700.00       3,371.00        3,371.00        120.02        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         408.00        556.48          556.48          19.81       0.00
DIVERSIFIED CONSULTANTS INC    Unsecured      1,146.00            NA              NA            0.00       0.00
EZ MONEY                       Unsecured      1,000.00            NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         919.00           NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         507.00           NA              NA            0.00       0.00
FRANKLIN PARK POLICE DEPT      Unsecured         200.00           NA              NA            0.00       0.00
HBLC INC                       Unsecured      1,531.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA          46.55           46.55           1.66       0.00
INTERNAL REVENUE SERVICE       Priority       1,200.00         612.49          612.49        612.49        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          949.00           NA              NA            0.00       0.00
JVDB ASC                       Unsecured      5,303.00            NA              NA            0.00       0.00
MAGIC MOTORS                   Unsecured      5,158.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT     Unsecured           0.00    10,119.88        10,119.88        360.29        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         933.00      1,151.70        1,151.70          41.00       0.00
PLAINS COMMERCE BANK           Unsecured         482.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,187.00            NA              NA            0.00       0.00
VALUE AUTO MART                Unsecured      5,079.00       5,657.76        5,657.76        201.43        0.00
VILLAGE OF OAK PARK            Unsecured         100.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-08302         Doc 45      Filed 02/05/19 Entered 02/05/19 11:37:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $612.49            $612.49              $0.00
 TOTAL PRIORITY:                                            $612.49            $612.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,903.37            $744.21              $0.00


Disbursements:

         Expenses of Administration                             $4,043.30
         Disbursements to Creditors                             $1,356.70

TOTAL DISBURSEMENTS :                                                                        $5,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
